Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 1 and 17, the prior art reference of Mandegaram US 2018/0309464 A1 discloses integrating RF filters and multiplexers with low noise amplifiers (LNAs), power amplifiers (PAs), transmit/receive (T/R) or band-select switches, impedance matching networks. McKay, SR et al. US 2004/0166802 A1 discloses a low-cost user portable signal enhancer unit including ports, amplifiers, filter and duplexers for extending service coverage of wireless communications to a user in a desired area of limited coverage. Barzegar et al. US 10,469,156 B1 discloses a signal booster including LNAs, band-pass filters, diplexer and impedance matching circuit, for enhancing the received signal and propagating the signal for further transmission. Lee et al. US 2018/0175797 A1 discloses signal amplifiers having a plurality of amplifier cores.  Individual amplifier cores can be designed for particular gain modes to enhance particular advantages while reducing other disadvantages. However, none of the aforementioned references disclose an adjustable matching network coupled between the PA and the multiplexer/band-pass filter, wherein the adjustable matching network is actively adjusted to match an impedance of an output of the PA at a selected channel over a frequency range for a first-direction signal/TDD with an impedance of an input of the multiplexer/band-pass filter over the selected channel over the frequency range for a first-direction/the TDD signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472